         Case 1:19-cv-01646-JPO-BCM Document 55 Filed 10/01/19 Page 1 of 4




                                             October 1, 2019

Via Electronic Court Filing System
Hon. Barbara Moses, U.S.M.J
United States District Court
Southern District Of New York
500 Pearl Street
New York, NY 10007

          Re:      Jocelyn Pettenato et al. v. Beacon Health Options, Inc. et al.,
                   Case No. 1:19-cv-1646 JPO-BCM

Dear Judge Moses:

        Pursuant to this Court’s July 8, 2019 Order (ECF No. 46) and in advance of the October 8,
2019 status conference, the Parties jointly submit this letter outlining the progress of discovery so
far and the discovery controversies that exist in this case.

   I.           Initial Disclosures

       Plaintiffs and Defendants served their Rule 26(a) disclosures on July 10, 2019. Plaintiffs
Jocelyn Pettenato, Jill Law, and Anitra Stewart produced 133 pages of documents at that time, and
Defendants produced 715 pages of documents.

   II.          Protective Order

   The parties filed a proposed confidentiality order with the Court on September 19, 2019. ECF
No. 54. The confidentiality order has not yet been entered by the Court.

   III.         Plaintiffs’ Written Discovery and Defendants’ Response

        Plaintiffs served their first requests to produce and first set of interrogatories to Defendant
Beacon Health Options, Inc. (“BHO”) on May 29, 2019, and served an amended set of
interrogatories on June 3, 2019. Plaintiffs served their first request to produce on Defendant
Beacon Health Strategies LLC (“BH Strategies”) and ValueOptions Federal Service, Inc
(“ValueOptions”) on August 2, 2019. Plaintiffs also served a second set of requests to produce on
Defendant BHO on August 2, 2019.

       Defendants timely served written responses to all discovery on September 6, 2019, stating
both general and specific objections to Plaintiffs’ requests and interrogatories. Defendants have
       Case 1:19-cv-01646-JPO-BCM Document 55 Filed 10/01/19 Page 2 of 4



produced 4,034 pages of documents to date and will continue to supplement this production as
their investigation of responsive documents continues. Defendants have produced, among other
documents, Plaintiffs’ personnel files, payroll records, and job descriptions, along with policies
and procedures that applied to Plaintiffs’ work. Defendants have also produced a list of trainings
completed by Plaintiffs.

       Plaintiffs sent Defendants a letter on September 23, 2019, identifying the Plaintiffs’
concerns with Defendants’ discovery response. The Parties met and conferred regarding those
concerns on September 30, 2019. The Parties identified the following outstanding issues regarding
Defendants’ production:

           a. Information Regarding Potential Plaintiffs

       Plaintiffs requested the names, employee identification numbers, job title/position (and
corresponding dates), employment locations, worksite, professional nursing license status,
compensation structure, exempt or non-exempt classification, home address, last known telephone
number, last known email address, and the last four digits of their Social Security Number of all
Care Management Employees who were employed by Defendants.

       Plaintiffs consider such information to be relevant to the issues in this case. Defendants
have objected to providing such information until the Court rules on Plaintiffs’ Motion for Step-
One Notice and further object to preserving or producing other requested documents and
information related to potential plaintiffs until the Court’s ruling on that Motion.

       The parties conferred regarding this issue and are at impasse.

           b. Documents Related to Licenses and Accreditations

        Plaintiffs requested documents and communications related to any license, accreditation,
and/or certification by the National Committee for Quality Assurance (“NCQA”) or the Utilization
Review Accreditation Commission (“URAC”). Defendants objected to providing such
documents, on the basis that the documents are irrelevant and the request is overbroad. The Parties
met and conferred on this issue and were unable to resolve it.

           c. Electronically-Stored Information in Defendants’ Possession

        The Parties have discussed a protocol for the search, review, and production of
electronically-stored information (“ESI”) in Defendants’ possession. Defendants proposed an ESI
Agreement on September 4, 2019. Plaintiffs have not responded to the proposal and instead have
stated that in order to negotiate the terms of such a protocol, they need additional information
regarding Defendants’ ESI, including whether Defendants have preserved the laptops, phone call
recordings, and VPN log-in information for the Plaintiffs. Defendants have stated that the search
into precisely what ESI exists and what has been retained is ongoing.

        Defendants have represented they are not preserving ESI for potential opt-in plaintiffs or
for Rule 23 putative class members of the New York Labor Law and Colorado Minimum Wage
Act classes. It is Plaintiffs’ position that Defendants have an obligation to preserve ESI for potential



                                                   2
        Case 1:19-cv-01646-JPO-BCM Document 55 Filed 10/01/19 Page 3 of 4



opt-in plaintiffs or for Rule 23 putative class members of the New York Labor Law and Colorado
Minimum Wage Act classes. The Parties are at impasse.

           d. Defendants’ Outstanding Production

        Defendants have stated they are still in the process of searching for responsive documents.
Plaintiffs have requested that Defendants specifically identify which categories of production are
complete and which categories will be supplemented.

   IV.     Defendants’ Written Discovery and Plaintiffs’ Response

        Defendants served their first interrogatories and document requests to Plaintiffs Pettenato
and Law on May 3, 2019. Plaintiffs Pettenato and Law timely served their responses to
interrogatories and responses to document requests on September 6, 2019 and produced 18
documents, in addition to the documents that had been previously produced with Plaintiffs’ Rule
26(a)(1) disclosures.

        Defendants served their first interrogatories and documents requests on Named Plaintiff
Anitra Stewart and 16 additional opt-in Plaintiffs on September 13, 2019, including 9
interrogatories and 24 requests for documents to each Plaintiff. Given the time required to gather
documents information from 17 individuals, Plaintiffs have requested a 30-day extension to
provide a response to these discovery requests, or until November 12, 2019. Plaintiffs assert that
representative discovery is appropriate in this FLSA collective action, and Plaintiffs’ agreement to
answer discovery on behalf of all 16 Opt-in Plaintiffs is conditioned on Defendants’ agreement
that these responses will go towards fulfilling the representative sample in this FLSA cases, should
the Court grant Plaintiffs’ Motion for Step-One Notice (ECF No. 37). Defendants agree in
principle to representative discovery but cannot not agree to any certain sample size or to treating
the current Plaintiffs’ responses as fulfilling the sample until the opt-in period closes and the
number of opt-ins is available.

   V.      Deposition Issues

        The Court’s July 18, 2019 scheduling order set a November 8, 2019 deadline for all fact
discovery, including depositions, except for discovery concerning new opt-in plaintiffs. No
depositions have taken place thus far, and both parties are working diligently to complete their
written discovery responses and document production. In light of the status of written discovery,
the Parties request the Court vacate the November 8, 2019 deadline for fact discovery. The Parties
propose that the deadline be re-set after the Court rules on Plaintiffs’ Motion for Step-One Notice.

        While no depositions have been noticed at this time, Defendants have proposed taking the
depositions of Plaintiffs Pettenato and Law at the end of October in New York. Plaintiff Pettenato
resides in Brooklyn, NY, and Plaintiff Law lives in Colorado Springs, CO. It is Plaintiffs’ position
that the Plaintiffs should be deposed where they reside and it is Defendants’ position that all
Plaintiffs who are deposed, including future opt-in Plaintiffs, should be deposed in New York City,
the venue of the litigation.




                                                 3
      Case 1:19-cv-01646-JPO-BCM Document 55 Filed 10/01/19 Page 4 of 4



   VI.      Settlement

         The parties have not engaged in settlement negotiations.


                                              Sincerely,


/s/ Maureen A. Salas                                 /s/ Hillary J. Massey
Douglas M. Werman                                    Barry J. Miller
Maureen A. Salas                                     Hillary J. Massey
WERMAN SALAS P.C.                                    Seyfarth Shaw LLP
77 West Washington, Suite 1402                       2 Seaport Lane #300
Chicago, Illinois 60602                              Boston, MA 02210
Tel: (312) 419-1008                                  bmiller@seyfarth.com
Dwerman@flsalaw.com                                  hmassey@seyfarth.com
msalas@flsalaw.com
                                                     Maria Papasevastos
Ravi Sattiraju                                       Seyfarth Shaw LLP
THE SATTIRAJU LAW FIRM, P.C.                         620 Eight Avenue, 32nd Floor
116 Village Blvd., Suite 200                         New York, NY 10018
Princeton, NJ 08540                                  mpapasevastos@seyfarth.com
(609) 799-1266
rsattiraju@sattirajulawfirm.com                      Attorneys for Defendant

Travis M. Hedgpeth
The Hedgpeth Law Firm, PC
5438 Rutherglenn Drive
Houston, Texas 77096
Tel: (5120 417-5716
travis@hedgpethlaw.com

Jack Siegel
SIEGEL LAW GROUP PLLC
2820 McKinnon, Suite 5009
Dallas, Texas 75201
(214) 790-4454
jack@siegellawgroup.biz
Attorneys for Plaintiffs and Others
Similarly Situated




                                                 4
